Title: From George Washington to Timothy Pickering, 27 September 1795
From: Washington, George
To: Pickering, Timothy


          
            (Private)
            Dear Sir,
            Mount Vernon 27th Sep. 1795
          
          Your private letter of the 21st instant, did not reach me until yesterday. A late letter of mine to you, will have fixed the Directorship of the Mint upon Mr Boudinot—The application therefore of Majr Jackson, however fit he may have been for the Office, is too late. But besides the reasons assigned in your letter against such an appointment at present, I should have preferred a character from another State, if one equally suitable could have been found; for the reasons you have often heard me mention altho’ they do not apply with the same force now as formerly.
          With respect to Mr Dexter for the Office of Attorney General, altho I have a very good opinion of his abilities, and know nothing in his moral character or connexions that are objectionable—yet the reason which I assigned when his name was first mentioned to me has still weight in my mind; that is, after a long & severely contested an election he could not obtain a majority

of suffrages in the District he formerly represented. In this instance then the sense of his constituents respecting him personally has been fairly taken—and one of the charges ag[ainst] me, relative to the treaty you know is, that I have disregarded the voice of the people, altho’ that voice has never yet been heard unless the misrepresentation of party—or at best partial meetings can be so called.
          I shall not, whilst I have the honor to Administer the government, bring a man into any Office, of consequence knowingly whose political tenets are adverse to the measures which the general government are pursuing; for this, in my opinion, would be a sort of political Suicide that it wd embarrass its movements is most certain. But if two men equally well affected to the true interests of their country, of equal abilities & equally disposed to lend their support, it is the part of prudence to give a preference to him, against whom the least clamour can be excited: for such an one my enquiries have been made and are still making: how far I shall Succeed, is at this moment problematical.
          I have not relinquished my intention of being in Philadelphia about the middle of next month. With great esteem & regard I am. Dear Sir Your Obedt & Affecte
          
            Go: Washington
          
        